COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-16-00395-CR


Herbert Hoover Pratt III                 §    From the 372nd District Court

                                         §    of Tarrant County (1381999D)

v.                                       §    May 3, 2018

                                         §    Opinion by Chief Justice Sudderth

The State of Texas                       §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment. We modify the trial court’s

order to withdraw funds to accurately reflect the $389 amount of court costs listed

in the trial court’s judgment. It is ordered that the judgment of the trial court is

affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Bonnie Sudderth
                                        Chief Justice Bonnie Sudderth